Exhibit 10.36

 

WAIVER OF DEBT AGREEMENT

 

Between the undersigned:

 

Nexeon Medsystems Belgium SPRL, a Belgian company duly incorporated and validly
existing under Belgian law, with registered office at Rue du Bois St- Jean 15,
,4102 Seraing, and registered in the register of legal persons with number BE
0525.673.682, represented according its bylaws by:

 

a)Hamilton Emily - 77 Calle Reef, Dorado, Puerto Rico 00646

 

b)Rosellini William

 

Hereinafter referred to as the ‘CREDITOR’ on the one hand

 

AND

 

Nuviant Medical GmbH, existing under the laws of Germany, with registered office
at Medical Valley Center, Henkstrasse 91, 91052 Erlangen, Germany, represented
according its bylaws by

 

a)William Rosellini - 77 Calle Reef, Dorado, Puerto Rico 00646 Hereinafter
referred to as the “DEBTOR” on the other hand

 

THE FOLLOWING HAS BEEN AGREED:

 

1. WHEREAS

 

At present, the DEBTOR has a debt to the CREDITOR for an amount of EUR 153,294
.02 according to the financial statement of the CREDITOR.

 

The CREDITOR is willing to waive the debt of EUR 153,294.02 under clause of
return to better conditions.

 

2. AGREEMENT

 

Article 1 - Object

 

The CREDITOR agrees to waive the debt due to him by the DEBTOR for an amount of
EUR 153,294.02, and the DEBTOR agrees the waiving of this debt.

 

The DEBTOR is thus released from the debt hereby waived, the CREDITOR waiving
from any right or action against the DEBTOR in respect of this debt.

 



  

 

 

Article 2 - Clause of return to better conditions

 

The debt will revive for an amount equivalent to the free cash flow, as soon as
in respect of the debtor the profit of the financial year before taxes and
before the revival of the debt is positive, and this for the first time and at
the earliest for the year following the year of the waiving.

 

Definition of free cash flow:

 

Net profit (after taxes) + depreciations +/- provisions - investments of the
financial year with a maximum amount equivalent to the depreciations of the
financial year.

 

Article 3 - Miscellaneous

 

Entire agreement - This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes any prior
agreements, written or oral.

 

Severability - If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the Parties to this Agreement to the fullest extent
possible. In any event, all other provisions of this Agreement shall remain
valid and enforceable to the fullest extent possible.

 

Article 4 - Governing Law - Jurisdiction

 

This Agreement and all matters arising hereunder shall be governed exclusively
by and shall be interpreted according to Belgian Law. Any litigation arising out
of the obligations of the parties under this assignment, shall be settled
exclusively by the competent Belgian Courts according to the place where the
registered office of the CREDITOR is situated.

 

Drawn up in the foregoing form in as many copies as there are parties concerned,
signed on the May 19, 2017, each party acknowledges receipt of one duly signed
copy.

 

On behalf of the CREDITOR

 

/s/ Emily Hamilton  

Emily Hamilton

 

On behalf of the DEBTOR

 



/s/ William Rosellini  



William Rosellini

 

 

 



 

 